Title: From George Washington to Jonathan Trumbull, Sr., 11 August 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
New York August the 11th 1776

Necessity Obliges me to trouble your Honour with some more suspected persons whose Characters are such as to make it unsafe for them to remain at their Usual Places of Abode on Long Island—& there is no Retreat in this Province where they may not do some Mischeif or be less secure than our Safety requires, As they are apprehended meerly on Suspicion arrising from a General Line of Conduct, unfriendly to the American Cause, I have given them reason to suspect from you every Indulgence which your good judgment will admit you to allow them consistent with the publick Safety. There are few of them who will not defray their own Expences, & those few their Companions of better Circumstances will assist if Convenience will admit their being together in the same place which will be a Saving to the publick, If there are any quite destitute I presume they must be put on the Footing of other Prisoners in like Circumstances, They express a very earnest desire to be permitted to chuse their Own Lodging & accommodations to which I see no Objection; but as I have refered them intirely to you I do not chuse to enter into any Engagement on this or any other Point: Only adding generally that I could wish they might have every Accommodation & Indulgence having a Respect to their Rank & Education which may be deemed consistent with Safety; and they are given to understand that your Humanity & Politeness will most effectually prevent their being liable to any unnecessary Hardships. I am with much Respect & your Honours most Obt Hbe Sert
G.W.
Postscript. I am just informed that Judge Jones has Obta⟨ined⟩ some Letters of Recommendation to Connecticut from which he expects to be permitted to Stay at New haven unless very particular Circumstances should require it, I cannot but think you will agree with me that these Prisoners should be removed from Sea port and Post Towns as the Intention of Removal from hence is not fully answered while they have Opportunities of carrying on Correspondence.
